DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “moving end” and “a pair of the moving end” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Figures 1-2 are objected to for containing Numbers, letters, and/or reference characters that are too small.  Numbers, letters, and reference characters must measure at least 0.32 cm (1/8 inch) in height.  Refer to 37 CFR 1.84(p(3)).
Figures 1-11 are objected to for failing to meet drawing criteria set forth in 37 CFR 1.84(l).  All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.
Figures 6a-6c are objected to for containing improper sectional views and/or sectional view references.  The plane upon which a sectional view is taken should be indicated on the view from which the sec-tion is cut by a broken line.  The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight.  Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty, and hatching of juxtaposed different elements must be angled in a different way.  Refer to 37 C.F.R. 1.84(h)(3)).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
“Driving unit” has been identified by reference characters “4” and “41a.”  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “driving unit,” “linear motion mechanism,” “linear motion unit,” “driving source,” and “conversion unit.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1. The limitation “a column standing up from a base body with fixed angle” is indefinite.  It is unclear if Applicant is claiming that the column has a fixed angle, the base has a fixed angle, or if the fixed angle is between the base and the column.
Claim 4 recites the limitation “the moving end.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitations “the lifting link,” “the air,” and “the connection portions.”  There is insufficient antecedent basis for these limitations in the claim.
Claim 6 recites the limitation “a driving unit.”  Antecedence for “a driving unit” has been established in parent Claim 1.  Thus, it is unclear if Applicant is claiming a second and different “driving unit,” or is referencing previously claimed “driving unit.” 
Claim 7 recites the limitations “the opening” and “the chamber.”  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hügler (DE 10227213).
	Hügler discloses;
Claim 1. The substrate carrying apparatus comprising: a carrying arm (13) for carrying a substrate; a column (annotated Fig. 4) standing up from a base body (annotated Fig. 4) with fixed angle; an upper link (23) which supports the carrying arm at one end, which is rotatably connected to the column, and which moves the carrying arm up and down in accordance with a rotation (rotation of 23); a lower link (22) which is connected to be rotatable around an axis in parallel with a rotation axis of the upper link below a portion of the column connected to the upper link; a connection link (21) which is rotatably connected to the upper link and the lower link so that the upper link rotates in accordance with a rotation of the lower link; and a driving unit (10, 18, and drive associated with 18, not illustrate) which rotates the lower link (Par. 0031-0032 and Fig. 2 and 4).  
Claim 2. The substrate carrying apparatus according to claim 1, wherein the driving unit comprises: 
a linear motion mechanism (10) having a linear motion unit (18) which is driven by a driving source (drive associated with 18, not illustrate) and linearly reciprocates along the horizontal direction orthogonal to the rotation axes of the upper link and the lower link; and a conversion unit (axle connecting 18 and 22) which connects the linear motion unit and the lower link and converts a movement of the linear motion unit to the rotation of the lower link (Par. 0031-0032 and Fig. 2 and 4).  
Claim 3 (as best understood by the Examiner). The substrate carrying apparatus according to claim 2, wherein the driving unit is arranged in a moving end (right-hand end, as seen in Fig. 4) at a side distal from the carrying arm among a pair of the moving end of the linear motion unit (Fig. 4).  
Claim 4 (as best understood by the Examiner). The substrate carrying apparatus according to claim 2, wherein when the carrying arm is in a lower moving end, the linear motion unit is in the (interpreted as “a”) moving end (right-hand end, as seen in Fig. 4) at the side distal from the carrying arm (Fig. 4).  
Claim 5. The substrate carrying apparatus according to claim 2, wherein the driving unit drives the linear motion unit by single driving source (Par. 0032).  
Claim 8. The substrate carrying apparatus according to claim 1, wherein the carrying arm is rotatably provided in the horizontal direction and includes a pair of an upper arm (15) and a lower arm (14) housed at positions that overlap with each other (Par. 0031 and Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hügler in view of Eto et al. (US 11,380,559).
Hügler does not recite;
Claim 6. The lifting link which includes and is configured by the column, the upper link, the lower link, the connection link, and the connection portions therebetween are communicated with each other so that the air can pass therethrough, and the interior of the lifting link includes an exhaustion port to exhaust air from a driving unit.  
Claim 7. The substrate carrying apparatus according to claim 1, wherein the driving unit is arranged at a position lower than the opening of the chamber which performs processing to the substrate.  
	However, Eto discloses a substrate carrying apparatus (77) comprising: a lifting link comprised of a column (703) standing up from a base body (702), an upper link (706) and a lower link (704) and a connection link (705), and a driving unit (755), and further discloses;
Claim 6. The column, the upper link, the lower link, the connection link, and the connection portions therebetween are communicated with each other so that air can pass therethrough, and the interior of the lifting link includes an exhaustion port (730) to exhaust air from the driving unit to suppress dew condensation (Col. 7-8 and Fig. 5).  
Claim 7. The driving unit is arranged at a position lower than an opening (not illustrated) of a chamber (73a) which performs processing to the substrate (Col. 6 and Fig. 2).
Therefore, in view of Eto’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Hügler’s disclosure to include communication between each of the column, upper link, lower link, connection link, and connection portions so that air can pass therethrough to suppress dew condensation.  It would have been further obvious to arrange the driving unit at a position lower than the chamber opening so that any particles generated by the substrate carrying apparatus would have a reduced chance of entering the chamber.
With respect to the limitations that have been cited as invoking 35 U.S.C. 112(f), the structures cited in the art of record as disclosing or teaching these limitations are either structurally similar to the respective structure cited by Applicant in the Specification or perform the same claimed function.
With respect to Claims 2-8, it is noted that MPEP 2111.04 states in part that “[c]laim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: ‘adapted to’ or ‘adapted for’ clauses, ‘wherein’ clauses, and ’whereby’ clauses” (emphasis added).  See also MPEP 2103(C).


    PNG
    media_image1.png
    556
    763
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD P JARRETT/Primary Examiner, Art Unit 3652